DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chia-Hsin (Jason) Chu (Reg. No. 63,022) on August 1, 2022.

The application has been amended as follows: 
Claim 1 Lns.8-9: “wherein each of the first --opening-- side of the electronic rack and the second --opening-- side of the electronic rack”.
Claim 1 Ln.11: “air flow distributors –coupled to the first opening side and the second opening side--”.
Claim 2: (Canceled)
Claim 3: (Canceled)
Claim 4: Ln.2: “includes [the]--a-- first side and [the]--a-- second side”.
Claim 8 Ln.1: “[The]--A-- modular cooling system, comprising”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claim 1, and at least in part, because claim 1 recite the limitations: “wherein each of the first opening side of the electronic rack and the second opening side of the electronic rack is entirely opened and does not include a cover panel, thereby allowing the airflow of cool/cold air to effectively flow through the electronic rack by one or more airflow distributors coupled to the first opening side and the second opening side”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claims 4-6) allowable over the prior art references of record, taken either alone or in combination.
The Doll reference (US 8537539) is still believed to be the closest prior art reference of record.  Referring to the rejection provided for claims 1 and 2 in the final Office action of 04/18/2022, the Office action rejects the claims by stating that the first and second opening sides of the server rack (shown fig.2a of the Doll reference and in the annotated figure in the final Office action) are entirely opened and do not include a cover panel because the “airflow distributors” (214 and 215) are mounted to the first and second openings, just as shown in figure 5 in Applicant’s figures.  However, the Office notes that reference characters 214 and 215 of the Doll reference cannot reasonably be interpreted as “airflow distributors” in light of paragraph [0032] of Applicant’s specification.  Referring to paragraph [0032], Applicant clearly outlines that a “cover panel” is any panel that has a perforated structure that allows cold air to flow through or is a solid panel.  Therefore, in light of Applicant’s specification, one of ordinary skill in the art would call reference characters 214 and 215 of the Doll reference a cover panel and not an airflow distributor since reference characters 214 and 215 are clearly panels with a perforated structure, and thus satisfying Applicant’s definition of a “cover plate”, which are explicitly excluded in claim 1.
The additional cited prior art references teach other electronic racks that have airflow distributors attached to the rack or electronic racks that have a first and second opening side that is entire open.  However, absent impermissible hindsight and/or without undo experimentation, there would be no reason for one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional references, alone or in combination, to arrive at the device as claimed. Therefore, none of the prior art references of record, taken alone or in combination, reasonably teaches one or more airflow distributors that are coupled to a completely exposed first and second side of an electronic rack as claimed in independent claim 1 of the instant application. 
For the reasons provided above, it is believed that claim 1 is allowable over the prior art references of record.

See next page→
Applicant also amended independent claim 1 in order to address the 112(b) rejection made to claim 4-6 in the final Office action of 04/18/2022.  The amendment has been fully considered and accepted.  The 112(b) rejection is hereby withdrawn.
Regarding independent claims 7 and 8, the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 7 and 8 for the reasons provided in the final Office action of 04/18/2022 and the non-final Office action of 10/13/2021.
In the amendments filed on July 25, 2022, Applicant amended independent claim 7 to incorporate the allowable subject matter of previously pending dependent claim 12 (now cancelled) in order to place the claim in condition for allowance, as noted in the final Office action of 04/18/2022.
Applicant also further amended claim 8 such that it is written in independent form that includes all of the limitations of claims 7 and 8 in order to place the claim in condition for allowance, as noted in both the non-final Office action of 10/13/2021 and final Office action of 04/18/2022.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835